Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG et al. (US 2016/0064979 A1, hereinafter HUANG).

    PNG
    media_image1.png
    792
    479
    media_image1.png
    Greyscale
                      
    PNG
    media_image2.png
    444
    625
    media_image2.png
    Greyscale


As per claim 1, HUANG discloses a battery case (See Fig.1, Item#100, discloses a charging case) that is operable in a system having a first electronic device that supplies power (See Fig.1, Item#180, discloses a power source) and a second electronic device that consumes power (See Fig.2, Item#150, discloses a mobile phone), comprising:
a housing that removably attaches to the second electronic device (See Fig.2, Items#100 and 150, disclose a charging case that is removably attached to a mobile device);
a battery (See Fig.1, Item#102); and
a power converter that is configured to receive an input voltage associated with the power supplied by the first electronic device and that is configured to step up the input voltage to supply a corresponding stepped-up output voltage to the second electronic device without supplying power to the battery (See Fig.5B, Items#126 and 124, disclose a switch connecting the input interface power  to voltage modifier which provides its output to the electronic device 150 via output interface 112, also see Par.167, which discloses that the path extends from the input through the voltage modifier without going through the supplemental battery, also that the voltage modifier can be a boost converter).

As per claim 2, HUANG discloses the battery case of claim 1 as discussed above, wherein the electronic device comprises a cellular telephone with a first connector (See Fig.2, Item#150 and Par.138, disclose a smart phone with a charging connector), wherein the battery case comprises a second connector configured to mate with the first connector (See Fig.3, 

As per claim 4, HUANG discloses the battery case of claim 2 as discussed above, wherein the first electronic device comprises a power supply configured to receive alternating-current mains power and wherein the battery case has a third connector that is configured to mate with a fourth connector in the power supply (See Fig.1, Item#180, also see Par.141, discloses the external power source can be a wall charger which interfaces with the case 110 via connector 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of WHITE, II et al. (US 2015/0054454 A1, hereinafter WHITE).

As per claims 5, 8 and 18, HUANG discloses a battery case (See Fig.1, Item#100, discloses a charging case) that is operable in a system having a first electronic device (See Fig.1, Item#180, discloses a power source) and a second electronic device (See Fig.2, Item#150, discloses a mobile phone), comprising:
a housing that removably attaches to the second electronic device (See Fig.2, Items#100 and 150, disclose a charging case that is removably attached to a mobile device);
circuitry having an input and an output (See Fig.5b, Items#110, disclose an input interface and 112 disclose an output interface); and
a battery (See Fig.5b, Item#102), wherein the circuitry is configured to use the output to supply the first amount of power to the second electronic device from the first electronic device (See Fig.5B, Items#126 and 124, disclose a switch connecting the input interface power  to voltage modifier which provides its output to the electronic device 150 via output interface 112, also see Par.167, which discloses that the path extends from the input through the voltage modifier without going through the supplemental battery, also that the voltage modifier can be a boost converter, also switches 122 and 121 are turned off so that only output from the input interface is provided to the output interface) the second amount of power by supplying the first amount of power to the electronic device from the first electronic device and by supplying a difference between the first amount of power and the second amount of power from the battery (See Par.173 and Fig.5b, Items#125-126, disclose switches for connecting the input power to the output interface directly or via a converter 124 and switches 121-122, disclose connecting the battery discharge output to the output interface either directly or via a converter, and also discloses “The controller 104 can direct electrical power (e.g., by actuating switches 118, 122, and/or 126) along a single electrical pathway (e.g., along the discharge electrical pathway to charge the mobile electronic device 150 from the supplemental battery 102) and/or along multiple electrical pathways simultaneously”, this clearly indicates that charging can be provided either from one source such that electronic device requirements are met)
However HUANG does not disclose wherein the second electronic device is configured to draw a given first amount of power in a first state and a second amount of power that is greater than the first amount of power in a second state and that the first amount of power is output when 
WHITE discloses an electronic device charging system for portable electronic devices wherein the portable electronic device is configured to draw a given first amount of power in a first state and a second amount of power that is greater than the first amount of power in a second state and that the first amount of power is output when the second electronic device is in a first state and the second amount of power is output when the second electronic device is in a second state (See Par.93-94, discloses a portable electronic device can have different operating modes with different power requirements and that the power transmission is adjusted according to the dynamic load requirements).
HUANG and WHITE are analogous art since they both deal with portable electronic device charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG with that of white by using the power supply to charge a load with dynamic load requirements for the benefit of allowing the dynamic load device to operate at an optimum level regardless of its power requirements.
As per claim 6, HUANG and WHITE disclose the battery case of claim 5 as discussed above, 
As per claims 9 and 19, HUANG and WHITE disclose the battery case of claims 8 and 18 as discussed above wherein the electronic device is a cellular telephone and wherein the housing is configured to receive the cellular telephone (See HUANG, Figs.1, 2, Item#150 and Par.138, disclose a smart phone).
As per claim 10, HUANG and WHITE disclose the battery case of claim 9 as discussed above, wherein the battery has first and second battery cells coupled in series (See HUANG, Fig.8, Items#102a, 102b and Par.192, disclose a plurality of battery cells connected in series)
As per claim 20, HUANG and WHITE disclose the battery case of claim 19 as discussed above, wherein the cellular telephone is configured to draw the current exceeding a threshold amount.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of CHOI et al. (US 2018/062417, hereinafter CHOI).
As per claim 3, HUANG discloses the battery case of claim 2 as discussed above, however HUANG does not disclose wherein the first electronic device comprises a wireless power transmitter, wherein the battery case comprise a coil and a rectifier configured to receive wireless power from the wireless power transmitter, and wherein the rectifier supplies the input voltage to the power converter.
CHOI discloses a case for portable electronic device, the case comprises a built in battery and wherein the case comprise a coil and a rectifier configured to receive wireless power from a wireless power transmitter, and wherein the rectifier supplies the input voltage to the power converter (See Pars.127-128, discloses the case battery can be recharged wirelessly via a wireless power source and received via a reception antenna).
HUANG and CHOI are analogous art since they both deal with charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG with that of CHOI by adding the wireless receiving mechanism disclosed by CHOI for the benefit of allowing the case battery to be charged wirelessly by simply being placed on the charging surface without physical connection.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view WHITE and in further of CHOI.

CHOI discloses a case for portable electronic device, the case comprises a built in battery and further comprising a coil that is configured to receive wireless power signals from the first electronic device (See Pars.127-128, discloses the case battery can be recharged wirelessly via a wireless power source and received via a reception antenna).
HUANG and CHOI are analogous art since they both deal with charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HUANG with that of CHOI by adding the wireless receiving mechanism disclosed by CHOI for the benefit of allowing the case battery to be charged wirelessly by simply being placed on the charging surface without physical connection.
Allowable Subject Matter
Claims 11-17 are allowed.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-10 and 18-20 have been considered but are moot in view of the new grounds of rejection. Please see above rejection introducing new references which address amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AHMED H OMAR/              Examiner, Art Unit 2859                                                                                                                                                                                          
/EDWARD TSO/              Primary Examiner, Art Unit 2859